RENDERED: SEPTEMBER 3, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1255-MR

DARIAN R. CLAY                                                      APPELLANT


                APPEAL FROM JEFFERSON FAMILY COURT
v.               HONORABLE DENISE D. BROWN, JUDGE
                       ACTION NO. 20-CI-500977


MARICARMEN RIVERA                                                      APPELLEE


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND K. THOMPSON, JUDGES.

CALDWELL, JUDGE: Darian R. Clay (“Clay”) appeals the order of the Jefferson

Family Court assigning venue over the continuing litigation concerning the

custody of his minor child to the Oldham Family Court after the child’s mother,

Maricarmen Rivera (“Rivera”), moved to Oldham County and after the Oldham

Family Court had entered orders related to custody, and visitation of the child. We

affirm.
                                              FACTS

                 Clay and Rivera were never married, but did have a child together,

born in 2010. The relationship ended soon after the birth of the child and litigation

began in Jefferson Family Court in 2011 through the filing of a paternity action.

The parties had almost continuous litigation over custody, visitation, and support

over the next several years in that same action.

                 At some time between 2016 and 2019 (exactly when is not clear from

the record before this Court) Rivera, having primary custody of the minor child,

moved with the child to Oldham County. In 2019, Rivera sought a domestic

violence order (DVO) from the Oldham Family Court, which was granted on May

17, 2019. Clay appealed that order, arguing, inter alia, that Oldham County was

not the proper venue in No. 2019-CA-0938-MR, 2020 WL 748726 (Ky. App. Feb.

14, 2020).1


1
    From the Court’s Opinion in that matter at *2:

                 On May 1, 2019, the Oldham Circuit Court rendered an amended emergency
         protective order (“EPO”) barring Father from any contact with his minor child “H.C.”
         (hereinafter “Child”). The EPO was based on an allegation of Child’s biological mother,
         Maricarmen Rivera (“Mother”), that Child had bruises and was acting withdrawn after
         having been in Father’s care. Mother had noticed the bruising on Child’s bottom, and
         took her to a pediatrician who alerted Child Protective Services of possible abuse.
         Mother stated that when she asked Father about the bruises, he indicated that he had
         “whooped her” because she had broken a karaoke machine.

                 On May 17, 2019, the Oldham Circuit Court entered a DVO which forms the
         basis of the instant appeal. Via the DVO, the circuit court ordered Father not to have any
         contact with Child other than supervised, scheduled visitation. The DVO had a term of
         one year. Father now appeals from the DVO.

                                                 -2-
                In an unpublished Opinion, this Court upheld the entry of the one-year

DVO on the merits and specifically found that either Jefferson or Oldham County

would be the proper venue over the matter.

                In the matter at bar, Mother could properly file her
                petition in her county of residence, Oldham County, or
                the county of any pending dissolution proceeding.
                Mother and Father are not married, and no dissolution
                action was pending in Jefferson Circuit Court. Even if
                venue was proper in Jefferson Circuit Court based on the
                adjudication of ongoing custody matters – which Father
                has not shown – venue would have been proper in either
                Oldham or Jefferson Circuit Court. Father has not
                demonstrated that Oldham Circuit Court was an improper
                venue, and we find no error on this issue.

Id. at *5.

                As the expiration of the DVO neared, Rivera moved to extend it and

filed a civil custody action in Oldham Family Court.2 The DVO was extended by

the Oldham Family Court.3 Three days after the hearing at which the DVO was

extended and after the filing of the custody action in Oldham Family Court, Clay

filed a custody action in Jefferson Family Court.4




2
 Clay moved this Court to take judicial notice pursuant to Kentucky Rule of Evidence 201 of the
expiry of the DVO, before it was extended by order, on May 17, 2021. That motion was granted
by this Court.
3
    20-CI-000205, Oldham Family Court.
4
    20-CI-500977, Jefferson Family Court.

                                             -3-
            The Jefferson Family Court dismissed Clay’s custody action, finding,

in part:

                   The parties have one (1) minor child in common.
            The parties have a previous Jefferson County action, filed
            in 2011. Since that time, Respondent and the minor child
            have moved to Oldham County, where they continue to
            reside. The parties have participated in litigation
            regarding the child through a Domestic Violence case in
            Oldham County. Respondent in this case subsequently
            filed a circuit custody action in Oldham County, as the
            Petitioner in that case. That action is pending. The most
            recent action relating to the custody and visitation of the
            minor child are through the Oldham County Domestic
            Violence action. Therefore, this court concludes Oldham
            County is the proper venue to hear the parties’ case. This
            action is hereby DISMISSED.

            Clay now appeals from that order, arguing that venue properly lay in

Jefferson County, not Oldham County, and that the Jefferson Family Court erred in

dismissing his custody action. For the following reasons, we affirm the order of

Jefferson Family Court.

                           STANDARD OF REVIEW

            Assigning venue over a particular action before a trial court is a

question of discretion. Thus, the review of a determination of venue is for an

abuse of discretion. Lancaster v. Lancaster, 738 S.W.2d 116, 117 (Ky. App.

1987).




                                        -4-
                                          ANALYSIS

                As this Court held in the prior appeal instituted by Clay in response to

the entry in Oldham County of the DVO, venue properly lay in both Jefferson and

Oldham Counties, concurrently. Thus, it was not an abuse of discretion for the

Jefferson Family Court to determine that of the two proper venues, Oldham County

was the more appropriate situs of the custody determination – given Oldham

County was the county of residence of the minor child and because Oldham

County had most recently handled the litigation between the parties.

                Clay mistakenly believes that the Uniform Child Custody Jurisdiction

and Enforcement Act (UCCJEA) is controlling in this matter, citing it throughout

his briefings to this Court. As Rivera points out in response, the UCCJEA is

applicable only in litigations involving two or more states and is not applicable to

intrastate causes. Though this Court and the Kentucky Supreme Court have noted

that the considerations of the UCCJEA might prove useful in determining venue

considerations, they are not mandatory in such determinations.5



5
    These considerations are found in Kentucky Revised Statute 403.834(2):

         (a) Whether domestic violence has occurred and is likely to continue in the future and
         which state could best protect the parties and the child;
         (b) The length of time the child has resided outside this state;
         (c) The distance between the court in this state and the court in the state that would
         assume jurisdiction;
         (d) The relative financial circumstances of the parties;
         (e) Any agreement of the parties as to which state should assume jurisdiction;

                                                -5-
              In considering the proper forum for the visitation issue to
              be heard, we are concerned with venue and not
              jurisdiction. Pettit v. Raikes, 858 S.W.2d 171, 172 (Ky.
              1993). However, the same factors applicable to the
              jurisdictional issue in interstate custody disputes can be
              used for guidance when determining the question of the
              proper venue.

Wallace v. Wallace, 224 S.W.3d 587, 591 (Ky. App. 2007).

              “The UCCJEA is concerned with a child’s substantial connection to

the state at issue, not where the child resides within the state.” Curry v. Curry, 430

S.W.3d 909, 912-13 (Ky. App. 2014). Further, what Clay proposes would have

two different courts litigating custody and visitation issues for this child, which is

contrary to the purpose of the creation of family courts and is not in the best

interests of the child.

              The very purpose for the creation of the family courts is
              to consolidate litigation and controversies related to a
              family into one court. Splitting jurisdiction over custody
              matters involving children within the same family and, as
              a consequence, forcing the parties to litigate custody and
              visitation issues in two different jurisdictions, serves
              neither the reason for the UCCJEA nor for the creation of
              the family court system. As a general rule, the court
              should avoid such a result.

Wallace, 224 S.W.3d at 591.

       (f) The nature and location of the evidence required to resolve the pending litigation,
       including testimony of the child;
       (g) The ability of the court of each state to decide the issue expeditiously and the
       procedures necessary to present the evidence; and
       (h) The familiarity of the court of each state with the facts and issues in the pending
       litigation.



                                               -6-
                                 CONCLUSION

            The Jefferson Family Court did not abuse its discretion in dismissing

the civil custody action filed by Clay because Rivera had previously filed such

action in Oldham County, a venue which had already addressed custody and

visitation concerns most recently. The order of the Jefferson Family Court is

affirmed.

            ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Darian R. Clay, pro se                    Ben Wyman
Louisville, Kentucky                      Carrollton, Kentucky




                                        -7-